Citation Nr: 0939300	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Detroit Department of Veterans Affairs Regional Office 
(RO) in Detroit, Michigan, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain the Veteran's service treatment 
records, his personnel files, and  morning and sick reports 
from his period of active duty, and to potentially afford the 
Veteran a VA examination.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes assisting 
the Veteran in procuring service treatment records and other 
relevant treatment records, and providing a VA examination 
when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

The Veteran contends that during his period of active duty, 
while stationed in Berlin, Germany, he fractured his left 
shoulder requiring surgery and subsequent hospitalization.  
The Veteran maintains that he currently suffers from pain and 
limited mobility in his left shoulder due to this in-service 
accident.  
A review of the claims folder indicates that the RO made two 
attempts to obtain the Veteran's service treatment records.  
Initially, VA attempted to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC), but was only able to secure the Veteran's April 1953 
separation examination, which is negative for any complaints, 
treatment or diagnosis of a shoulder disorder.  An August 
2006 Request for Information, under PIES (Personal 
Information Exchange System) code M01 returned no records 
with instructions for future requests to be addressed to PIES 
code M05.  The above-referenced response also stated that 
there were no service treatment records found due to fire-
related causes.  The RO informed the Veteran in an October 
2006 letter that it was experiencing difficulty in obtaining 
the Veteran's service treatment records.  The RO explained 
that due to a 1973 fire at the National Archives and Records 
Administration, the Veteran's service treatment records may 
have been destroyed.  

The Board notes that the majority of the Veteran's service 
treatment records are not associated with the claims file.  
When a claimant's treatment records are lost or destroyed, 
the VA has a "heightened" duty to assist in the development 
of the claims.  See Washington v. Nicholson, 19 Vet. App. 
362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  To help 
assist the Veteran in reconstructing his medical records, the 
RO asked the Veteran to complete a VA NA Form 13055, 
identifying the name of the organization and unit he served 
in during his period of active duty, as well as dates of his 
treatment.  The Veteran completed the NA Form 13055 in 
October 2006, and indicated in the form the name of the unit 
he served in.  He also indicated that he received treatment 
at a military hospital in Berlin, Germany, and that he was 
treated from September 1952 through October 1952 after his 
accident.  Using this information, the RO made another formal 
request for the Veteran's active duty inpatient records at 
the US Military Hospital in Berlin, Germany.  A request was 
sent to the NPRC under PIES code C01.  The May 2007 Request 
for Information under PIES code C01 returned no information 
and specifically stated that the records were burned up in 
the 1973 fire.  The formal finding also instructed future 
requests to be addressed to PIES code M05.  

The Board observes that the RO did not request a follow-up 
search for the Veteran's service treatment records under PIES 
code M05.  In an August 2009 informal hearing presentation, 
the Veteran's representative noted that there had been no 
attempt to request the Veteran's service treatment records 
under PIES code M05.  The Veteran's representative also noted 
in VA Form 646 that there have been no requests for the 
Veteran's personnel and company morning reports.  In cases 
where the Veteran's service treatment records are presumed 
destroyed, the VA not only has a heightened duty to assist 
the Veteran in developing facts pertaining to his claim, but 
they also have an obligation to search for alternative 
treatment records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

The Board observes that besides the two formal requests made 
by the RO to the NPRC, no further requests were made under 
the PIES code M05.  In addition, no requests were made for 
the Veteran's morning and sick reports, nor were there any 
requests made for the Veteran's personnel file.  The Board 
notes that clinical records may be located in the Veteran's 
personnel file.  Moreover, the Veteran's personnel records 
may contain information regarding his unit or organization at 
the time of his injury in Berlin.  If so, unit histories, 
including sick call and morning reports, may be obtained 
which verify his claimed hospitalizations and shoulder 
injuries.  As such, the Board concludes that all efforts to 
reconstruct the Veteran's service treatment records have not 
been "reasonably exhausted."  See Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992).  

The Board notes that evidence which verifies the Veteran's 
claimed in-service injuries will not be sufficient to 
substantiate his claim based on the current record of 
evidence.  This is especially true given the fifty year lapse 
in time between the Veteran's separation from service and the 
first recorded evidence of treatment for his shoulder 
disorder.  In addition, the Veteran's private treatment 
records dated August 2005, May 2006 , and July 2006 are 
insufficient to award service connection because they do not 
provide an opinion as to whether the Veteran's current 
shoulder disorder is etiologically related to his active 
service.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury or disease, and (4) insufficient evidence to 
decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Under the facts of this case, the Board concludes 
that if the RO obtains evidence which indicates the Veteran 
suffered from a shoulder injury in service, the evidence of 
record requires VA to assist the Veteran by providing a VA 
examination and opinion regarding the etiology of the 
Veteran's shoulder disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC/RO should request from the 
National Personnel Records Center 
(NPRC) in St. Louis, Missouri, or other 
appropriate source, the following:

a.	The Appellant's entire Military 
Personnel File (OMPF), including 
basic and extended service 
personnel records, administrative 
remarks, evaluations and orders. 

b.	Any sick/morning reports for his 
unit mentioning incidents 
involving the Veteran for the time 
period of September 1952 to 
October 1952.

c.	Any clinical records of the 
hospital at Berlin, Germany, 
mentioning the Veteran.  Such 
request should be sent to PIES 
code M05, as indicated by the May 
2007 PIES response.

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should  be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).  

2.	If and only if evidence is obtained 
indicating the Veteran suffered from a 
shoulder injury in service, then the 
Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of the shoulder 
disorder.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records and subsequent VA and 
private treatment records.  The 
examiner should then provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's current 
shoulder disorder had its onset in 
service or otherwise is causally or 
etiologically related to a disease or 
injury incurred in active service.  
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



